Opinion issued December 18, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01058-CV
____________

DEXTER BROWN, Appellant

V.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee




On Appeal from the 278th District Court
Harris County, Texas
Trial Court Cause No. 22113




O P I N I O N
          This is an appeal from a judgment signed September 17, 2003.  Appellant has
invoked the jurisdiction of this Court by filing a notice of appeal, but he has not paid
the appellate filing fee.  On November 26, 2003, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, his appeal
would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
          Accordingly, we dismiss the appeal.  See Tex. R. App. P. 5; 42.3(b),(c).
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Keyes.